Citation Nr: 1116965	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1969 to August 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from September 7, 2007, the date of receipt of this claim.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

In August 2010, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing, the Veteran raised the need to obtain outstanding VA outpatient treatment records and requested another VA compensation examination.  
Consequently, in December 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In March 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate consideration.

The additional issue of entitlement to service connection for headaches, including as secondary to the service-connected bilateral hearing loss, has been raised by the record but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, and it instead is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDING OF FACT

At worst, the Veteran has had Level II hearing loss in his right ear and Level III hearing loss in his left ear.  When most recently tested, he had slightly better hearing, only Level I hearing loss in each ear.  


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2008, prior to initially adjudicating the claim in May 2008, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  So he received all required basic VCAA notice before initially adjudicating his claim.  Therefore, there was no timing defect in the provision of the notice.

Also keep in mind that his claim arose in the context of him trying to establish his underlying entitlement to service connection - since granted.  He is now requesting a higher initial rating, which is a "downstream" issue.  In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and SSOC discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations and discussing the reasons and bases for assigning the initial 0 percent rating versus a higher rating.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  As the pleading party, the Veteran, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO/AMC obtained his service treatment records (STRs), VA outpatient treatment records, and arranged for VA compensation examinations in February 2008 and January 2011 to assess and then reassess the severity of his bilateral hearing loss.  

Notably, the Board primarily remanded this claim in December 2010 so the AMC could arrange for that additional January 2011 VA examination.  There was substantial compliance with this remand directive since the report of that examination contains the findings and additional information needed to determine whether the rating for the bilateral hearing loss should be increased.  Furthermore, during his personal hearing, the Veteran indicated there was an outstanding hearing evaluation report, dated in approximately July 2010, which he said had been provided for VA outpatient treatment purposes at the local VA Medical Center (VAMC) in Houston, Texas.  So another reason for remanding this claim was to obtain this additional record, see 38 C.F.R. § 3.159(c)(2), which since has been obtained and associated with the other evidence in the claims file for consideration in this appeal.  The Board is therefore satisfied there was substantial compliance with these remand directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, this most recent VA compensation examination was in January 2011, so very recently.  Another examination is not needed since there is sufficient evidence, already of record, to fairly decide the claim insofar as determining the severity of the bilateral hearing loss in relation to the schedular requirements.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The mere passage of time does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  

II.  Analysis-Whether the Veteran is Entitled to an Initial Compensable Rating for his Bilateral Hearing Loss

The Veteran's bilateral hearing loss has been determined to be a service-connected disability and assigned an initial noncompensable (0 percent) rating under 38 C.F.R. § 4.85, DC 6100.  He believes this disability deserves a higher initial rating because of the impact it has on his day-to-day activities.

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, some further discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  But see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since expanding this concept even to claims for increased ratings that do not involve initial ratings).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

It is important for the Veteran to understand that the assignment of disability ratings for hearing impairment is derived by a mechanical - meaning nondiscretionary, application of the rating schedule to the numeric designations based on the examination results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).  

The pertinent medical evidence for consideration consists of VA audiology examination reports dated in February 2008 and January 2011 and VA outpatient treatment records.  But for the reasons and bases discussed below, this claim for a compensable rating for the bilateral hearing loss must be denied.  Without any audiometric evidence establishing otherwise, there simply is no basis for the Board to assign a higher rating.


A VA treatment audiology evaluation was provided in February 2008.  Using the air conduction testing results (which the examiner indicated accurately measure the Veteran's hearing loss), his puretone thresholds, in decibels, were as follows,:




HERTZ 




1000
2000
3000
4000
RIGHT

30
30
45
50
LEFT

40
35
55
65

The average puretone threshold was 39 decibels in the right ear and 49 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 82 percent in the left ear.  Applying these results to Table VI yield values of Level II hearing impairment for his right ear and Level III hearing impairment for his left ear.  Applying these values to Table VII, in turn, indicates his bilateral hearing loss is only 0-percent disabling.  In addition, these results do not indicate the Veteran has the type of exceptional patterns of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b) to warrant consideration of this other regulation.  

The Veteran more recently had another VA audiology examination in January 2011.  His puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
35
40
45
LEFT

35
35
45
50

The average puretone threshold was 38 decibels in the right ear and 41 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Applying these results to Table VI yield values of Level I hearing impairment for each ear, so slightly better hearing acuity than was indicated during the prior VA compensation examination.  

And applying these most recent values to Table VII indicates his bilateral hearing loss is still noncompensable, i.e., only 0-percent disabling.  Moreover, he again did not demonstrate the type of exceptional patterns of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b) to warrant application of this other regulation.  

It further deserves mentioning that, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  And the Board partly remanded this claim in December 2010 in order for the AMC to provide this additional VA examination to comply with Martinak, 21 Vet. App. at 447.  The January 2011 VA examiner that evaluated the Veteran for this purpose diagnosed mild-to-moderate sensorineural hearing loss bilaterally.  And this examiner additionally noted the Veteran's reported history that he has not worked since 1999 and does not do "much of anything" during the day, except for fishing.  He also complained that his hearing loss typically interferes with word understanding in any type of competing noise.  But when in response commenting on the Veteran's potential occupational impairment due to his hearing loss, this examiner explained that "[the Veteran] may have difficulty hearing spoken guidance, instructions or comments from other workers when in noise.  Once he understands the topic at hand while in noise, the [hearing] loss and tinnitus should not interfere with completion of physical or sedentary work."  So in this VA examiner's opinion, there are no significant effects on the Veteran's occupational duties or usual daily activities.  Under Martinak, even if this examiner's description of these functional effects was insufficient, which it is not, the Veteran bears the burden of demonstrating any resultant prejudice in the adjudication of his claim.  Id.  And he has not presented or identified any evidence that that examination was not up to acceptable standards or that there was any prejudice caused by any deficiency in that examination.  Id.


In addition to this medical evidence (the results of the hearing tests), the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as hearing and communication difficulties.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  And since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Rucker v. Brown, 10 Vet. App. 67 (1997) (indicating his competency to make these proclamations must be distinguished from the weight and credibility of his lay testimony, which are factual determinations going to the ultimate probative value of this evidence).  

Indeed, while he is competent to describe his hearing loss symptoms, as this is capable of lay observation and experience, where, as here, there is such a marked contrast between his reported symptomatology and the objective clinical findings, the Board must determine which is more probative.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  And the Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  The Board bases this determination partly on the notion that, if in fact his symptoms were as severe as alleged, including insofar as their frequency and duration, they would have been evident when examined, but they were not - certainly not to the level required for a higher 10 percent rating.  In fact, as explained, he actually had better hearing acuity when comparing the results of his most recent February 2011 VA compensation examination versus those from his earlier February 2008 VA compensation examination.  Still, when considering the prior results, they, too, do not support assigning a higher rating.


Since the Veteran's bilateral hearing loss has never been more than 0-percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  And since, for these reasons and bases discussed, the preponderance of the evidence is against his claim, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's bilateral hearing loss has markedly interfered with his ability to work, meaning above and beyond that contemplated by his 0 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily - if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

The claim for an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


